Citation Nr: 0303748	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rate of special monthly pension 
to a surviving spouse by reason of the need of regular aid 
and attendance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 and later rating decision 
by the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina, Regional Office (RO), which, in pertinent 
part, denied the appellant's claim for entitlement to an aid 
and attendance allowance.


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed herself, to attend to the wants of nature, or to 
protect herself from hazards incident to her daily 
environment.

2.  The appellant's disabilities, when considered in 
combination with each other, do not result in her inability 
to care for most of her daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect herself from the hazards and dangers of 
her daily environment.


CONCLUSION OF LAW

The criteria for special monthly allowance by reason of the 
appellant being in need of the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1502, 1541, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  The 
Board is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include no new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and her representative 
have received the degree of notice that is contemplated by 
law.  In a VA letter, dated in July 2001, the RO apprised the 
appellant of what records she should try to obtain, and what 
records the VA would obtain on her behalf.  The RO has 
specifically provided the appellant and her representative 
with copies of relevant rating actions, a statement of the 
case, and a supplemental statement of the case.  These 
documents notified the appellant of the evidence needed to 
substantiate her claim in accordance with the governing VA 
law and regulations.  By way of the aforementioned documents, 
the appellant was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on her behalf.  Furthermore, VA has 
undertaken reasonable efforts to provide adequate assistance 
in that the appellant's private medical records and 
examination reports, which were prepared for the specific 
purposes of ascertaining her need for aid and attendance, 
were obtained and associated with the claims file.  The 
appellant has not identified any additional sources of 
information or evidence.  Therefore, under the circumstances, 
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Special Monthly Pension

Under the relevant regulations, where a surviving spouse who 
is entitled to death pension is in need of the regular aid 
and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d).  For pension 
purposes a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental and physical incapacity, 
or (2) helpless or blind or so near helpless or blind as to 
need regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.350.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  A favorable rating does not require a 
finding that all of the above listed disabling conditions 
exist.  The particular personal functions, which the 
appellant is unable to perform, should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establishes that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In this case the appellant contends that her overall health 
condition warrants entitlement to the benefit sought as she 
has multiple medical conditions and thereby requires 
assistance of another person to attend to the daily functions 
in life.  The record in connection with this claim includes a 
report of an examination provided to the appellant in January 
2001 by a private physician, John Hodgson, M.D., for 
consideration for aid and attendance.  Dr. Hodgson saw the 
appellant in his office and recorded that the appellant 
suffers from chronic obstructive pulmonary disease (COPD), 
rheumatoid arthritis, diverticulosis, obesity, renal 
insufficiency and diabetes mellitus type II.  He noted that 
the appellant ambulated slowly due to shortness of breath.  
He did not describe any restrictions relating to either the 
upper and lower extremities or indicate an inability of the 
appellant to feed herself or care for her personal needs.  He 
did state nevertheless that due to a decline in the 
appellant's medical condition attributable to her COPD and 
arthritis she required the care and assistance of another 
person.

Private medical records show that the appellant has been 
hospitalized on several occasions within the last few years 
for exacerbation of her respiratory condition and was 
advised, with respect to her activities at discharge on these 
occasions, to refrain from strenuous activities.  Physical 
examinations provided to the appellant as late as April 2001 
and July 2001 in connection with her hospitalization do not 
show that the veteran has any limitations with respect to her 
extremities.  Furthermore, these physical examinations do not 
indicate limitations of physical activities that would 
preclude the ability of the appellant to perform the 
activities of daily living.

The evidence in this case shows that the appellant has 
multiple disabilities including advanced COPD, chronic 
bronchitis, obesity, renal insufficiency and diabetes 
mellitus type II.  However, the clinical evidence does not 
indicate that the appellant is blind, or nearly so blind as 
defined in the regulations.  She is not a patient in a 
nursing home.  Her multiple disabilities, of course, limit 
her activities, especially her ability to ambulate for any 
prolonged periods or distance.  There is, however, no showing 
of a factual need for aid and attendance.  In this regard, 
the January 2001 aid and attendance examination provided to 
the appellant by a private physician in combination with the 
more recent clinical medical records do not show that the 
appellant is unable to take care of her own personal care 
functions.  While the aid and attendance examination provided 
to her in January 2001 suggested that the appellant required 
the care and assistance of another person, the physician who 
examined the appellant contributed this to a decline in her 
health due to COPD and arthritis but did not indicate in any 
way that either of these conditions precluded her ability to 
perform the activities of daily living.  Furthermore, the 
clinical data related to the appellant's most recent 
hospitalizations show that she is limited only to performing 
strenuous activities.  It is not shown that she is so 
helpless as to regularly need another person to protect her 
from hazards and dangers incident to her daily environment or 
to take care of daily self-care activities.  Accordingly, the 
benefit sought on appeal must be denied.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.





ORDER

Entitlement to an increased rate of special monthly pension 
to a surviving spouse by reason of the need of regular aid 
and attendance is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

